Action by father and daughter to recover respectively for personal injuries and damages to personal property sustained in a collision between two automobiles. The plaintiff daughter and defendant Loeb are the owners of the respective automobiles involved. In a prior action, brought by defendant Hasher, the operator of defendant Loeb’s automobile, against the plaintiffs herein to recover for personal injuries claimed to have been sustained in the accident upon which this action is predicated, the plaintiff in that action (defendant Hasher) recovered a judgment for $750, which was affirmed on appeal. Loeb can be liable in this action only if Hasher was negligent. That issue was determined in the action in the Municipal Court and the judgment there is a bar to this action. Order granting judgment dismissing the plaintiffs’ complaint and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ..